ACCEPTED
                                                                                                                                                     03-12-00453-CV
                                                                                                                                                             5742747
                                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                6/19/2015 9:37:38 AM
                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                              CLERK




                                                                                                                     RECEIVED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                6/19/2015 9:37:38 AM
                                                                                                                  JEFFREY D. KYLE
June 18, 2015                                                                                                           Clerk

Jeffrey D. Kyle, Clerk
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:   Case No. 03-12-00453-CV; State Bd. For Educator Certification v. Robert D.
      Lange; In the Court of Appeals for the Third District of Texas at Austin

Dear Mr. Kyle:

Please be advised that the undersigned counsel will be on vacation and out of town
or unavailable from Monday, August 24th through and including Friday, August 28th,
2015. I respectfully request that no hearings or deadlines be scheduled during that
period.

Thank you for your attention, and please advise if you have any questions.


Very truly yours,
/s/ Ellen Sameth
Ellen Sameth
Assistant Attorney General
Administrative Law Division
Telephone: (512) 936-1838
Facsimile: (512) 474-1062

cc:   Kevin F. Lungwitz        Via: Electronic Service
      LUNGWITZ & LUNGWITZ, P.C.
      3005 S. Lamar Blvd
      Box D-109-362
      Austin, Texas 78704-4785
      Kevin@LungwitzLaw.com


       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov